oO ON DOH FP W NY =

NO RO RO PO PN PN PNP PNM NO - - = eS eo oe eS eo eS |
oN DO FBP WO NY | FO O DN DO ON FP W NY —|— OC

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

SERGIO DE ALBA, NO. CV 17-609-AB (AGR)

Petitioner,
JUDGMENT
V.

PEOPLE OF THE STATE OF
CALIFORNIA,

Respondent.

 

Pursuant to the Order Accepting Findings and Recommendation of United
States Magistrate Judge,
IT IS ADJUDGED that the Petition For Writ of Habeas Corpus in this matter is

denied and dismissed with prejudice. :

DATED: February 5,2020
United States District Judge

 
